Citation Nr: 1618998	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to April 1962.  The Veteran died in August 2010.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The appellant has asserted that the Veteran was exposed to asbestos in service that contributed to his lung cancer, which caused his death.  The Veteran's death certificate indicates his cause of death was metastatic lung cancer.  It noted that tobacco use contributed to death.  The death of a Veteran will be considered service connected when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In a November 2013 statement, the appellant stated that, "M21-1MR indicates current smokers who have been exposed to asbestos exposure face an increased risk of developing bronchial cancer."  A July 2010 private computerized tomography (CT) scan of the lungs indicated, "[t]here are small visceral pleural calcifications suggesting the possibility of prior asbestos exposure."  The Veteran served in the Navy on a ship as a machinist mate.  A VA memo indicates it is "probable" that a machinist mate was exposed to asbestos in service.  

The RO obtained VA opinions in August 2013.  A VA physician opined that, 

Although these findings are consistent with asbestos exposure, they are not extensive enough in the lungs to interfere significantly with respiratory function.  Therefore, it is less likely as not that these findings, and therefore the Veteran's military service, contributed materially, or substantially, to the Veteran's death.  

In an August 2013 addendum opinion, the VA physician stated, "[c]igarette smoking would be the major contributor to death, and asbestos would be expected to play not more than a small role, much less than 25%.  It is less likely as not to play more than a casual role in contributing to the death."  The August 2013 VA physician did not provide a complete rationale for the opinion that asbestos exposure did not play more than a casual role in contributing to death or fully address whether his exposure to asbestos caused or contributed to the Veteran's lung cancer.  Therefore, a new VA opinion is necessary.

Additionally, the appellant submitted a July 2010 private CT scan report and private x-rays.  However, the RO did not obtain the Veteran's complete private treatment records regarding his diagnosis and treatment for lung cancer.  As the records are pertinent to the claim, the RO should attempt to obtain the records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and request that she submit a waiver to obtain any private treatment records regarding the Veteran's treatment for lung cancer.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2.  After completing the above actions, refer the appeal to a VA physician for opinions as to the following:

(a)  Whether the Veteran's lung cancer was related to his active military service, to include exposure to asbestos. 

(b)  Whether the Veteran's exposure to asbestos in service contributed substantially or materially to his death.

The VA physician must discuss the VA guidance referenced by the appellant that notes "Current smokers who have been exposed to asbestos face an increased risk of developing bronchial cancer."  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (current August 2015) (available online).

A complete rationale for all opinions must be provided.  If the VA physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the VA physician must provide the reasons why an opinion would require speculation.  Additionally, the VA physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular VA physician.

3.  The medical opinion must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the appellant's claim.  If the benefit on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond. 

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

